UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1884



JAMES A. GARDNER,

                                               Plaintiff - Appellant,

          versus


CLARENCE H. CARTER, Commissioner, Virginia De-
partment of Social Services; CHERYL A. WILKER-
SON, Assistant Attorney General of Virginia;
UNITED STATES OF AMERICA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith and Jerome B.
Friedman, District Judges. (CA-98-1489-2)


Submitted:   October 21, 1999              Decided:   October 26, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Gardner, Appellant Pro Se. Alice Ann Berkebile, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Michael Anson
Rhine, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Gardner appeals the district court’s order dismissing

his claim for damages regarding adjustments in his food stamps

benefits.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Gardner v. Carter, No.

CA-98-1489-2 (E.D. Va. Apr. 30, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2